Smith, J. The Drew County Court required Bennett to pay a County tax of $45Q before it would grant him a license to keep a dram-shop for the year 1884. He paid it under protest and sued the County for $50, alleging that no more than $400 could be legally demanded of him for this purpose. The County Court dismissed his petition upon demurrer; but in the Circuit Court on appeal, it was ordered that the $50 be refunded.  trialc^coa^ie of Constitutional restraints, the regulaof the traffic in liquors is wholly within legislative control. The G-eneral Assembly may prohibit it altogether, or may empower municipal corporations to do so within their limits; it may k ave the traffic open to all who choose to engage in it, without any restrictions ; or may provide that the business shall be carried on only under specified conditions and upon the payment of certain license fees. And the counties, cities and towns derive their power to impose a tax for the exercise of the privilege solely from the statutes upon the subject.  2. Excess recover°ab51 from couaty Under the Act of March 8, 1879, vendors of liquors in quantities not less than one quart,’ where the same was , . not to be drunk on the premises, were required to pay for a license, besides certain commissions to the Collector and certain fees to the Clerk, $200, one-half of which was for the use of the County and the remainder for the State. For the privilege of keeping a drinking saloon, they had to pay, in addition to the aforementioned amounts, such further sum for the use of the County, as the County Court in its discretion might determine, not less than $50, nor more than $200. (Sec’s. 2, 4 and 11 of the Act). The Revenue Act of March 31,1883, Sec’s. 4 and 6, directs the levy and collection of an annual State tax of $300 and County tax of $400 upon all liquor-dealei’s. This supersedes so much of the former Act as fixes the price of license and invests the County Court with any discretion in the matter and establishes a new rule, which is to be uniform throughout the State. . The machinery for obtaining the privilege is left intact. It follows that the excess over $400 which Bennett was made to pay as a County tax was an illegal exaction and he was entitled to recover it. Affirmed.